Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 26 April 2021 has been entered. Claims 1-14 and 18-22 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “192” and “194” have both been used to designate teeth and openings between teeth. In Fig. 3 the reference character “192” indicates a tooth, and in Fig. 4 the reference character “192” indicates an opening between the teeth. The opposite is true for reference character “194”. The examiner suggests switching the locations of reference characters “192” and “194” in Fig. 4 so that “192” always indicates teeth and “194” always indicates spaces therebetween.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “177” has been used to designate two different surfaces in Figs. 2A and 2B. In Fig. 2A, the reference character “177” indicates a surface of the comb “190”, whereas in Fig. 2B the reference character “177” indicates a surface of the retaining member “162” (or an upper surface of the comb). The examiner believes the lead line for reference character “177” in Fig. 2A is misplaced, in view of the disclosure (see, e.g., page 12, lines 29-30). Additionally, the examiner suggests providing the lead line with an arrow at its tip per 37 CFR 1.84(r)(2) to better indicate the intended surface.   
The examiner suggests providing the lead line for reference character “179” in Figs. 2A and 2B with an arrow at its tip per 37 CFR 1.84(r)(2) to better indicate the intended surface.   

The drawings are objected to because the comb is not fully shown in Fig. 5A, despite the present of reference character “190”. The figure appears to show teeth of the comb being detached from one another, which is not structurally consistent with the illustration of the comb in other figures.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The lubrication device illustrated in the present drawings only includes a retaining member shaped to retain the anvil member. Therefore, the feature of “a lubrication device comprising a retaining member shaped to retain the knife or the anvil member” as encompassed by claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The present drawings show a configuration encompassed by claim 7, where the lubrication device is attached to the anvil member. Therefore, the feature of the lubrication device being “attached to the knife member” as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No compressible material is shown in the present drawings. Therefore, “a compressible material” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The abstract of the disclosure is objected to because it includes phrases which can be implied, in particular “Disclosed are” at the first line and “disclosed herein” at the second to final line. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 1-2 recites, “A lubrication system for supplying a lubrication fluid to a perforating device for imparting a plurality of perforations to a tissue web, the system comprising”. This recitation should read -- A lubrication system for supplying a lubrication fluid , the perforating device for imparting a plurality of perforations to a tissue web, the system comprising –. 
Claim 1 at lines 2-4 recites, “a lubrication device comprising a retaining member shaped to retain the knife or the anvil member, a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels”. This recitation should read – a lubrication device comprising a retaining member, a plenum, and a comb, the retaining member shaped to retain the knife or the anvil member, [[a]] the plenum for receiving a quantity of lubricant and [[a]] the comb having a plurality of comb channels – to more clearly indicate that the lubrication device comprises each of the retaining member, plenum, and comb.
Claim 1 at line 3 recites, “the knife”. This recitation should read – the knife member – consistent with the introduction of the structure at line 2.
Claim 8 at lines 1-2 recites, “A lubrication system for supplying a lubrication fluid to a perforating device for imparting a plurality of perforations to a tissue web, the system comprising”. This recitation should read -- A lubrication system for supplying a lubrication fluid to a perforating device, the perforating device for imparting a plurality of perforations to a tissue web, the system comprising –. 
Claim 8 at lines 3-4 recites, “an anvil roll having an anvil retention assembly comprising a retaining member having a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels”. This recitation should read -- an anvil roll having an anvil retention assembly, the anvil retention assembly comprising a retaining member, the retaining member having a plenum, the plenum for receiving a quantity of lubricant, and the anvil retention assembly further comprising a comb, the comb having a plurality of comb channels --.
Claim 18 at paragraph b. recites “the at least one anvil retention assembly comprising a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels in fluid , the plenum for receiving a quantity of lubricant, and the at least one anvil retention assembly further comprising a comb having a plurality of comb channels, the plurality of comb channels in fluid communication with the plenum –.
Claim 18 at paragraph f. recites, “the at least one anvil to provide a lubricated anvil”. This recitation should read – the lubricate the anvil –.
Claim 18 at paragraph h. recites, “the lubricated anvil”. This recitation should read – the anvil – to avoid adding a new name to the already introduce anvil.
Claim 19 recites, “further comprising the step”. This recitation should read – further comprising a step –.
Claim 19 recites, “moving a substantially continuous target web having a machine direction at a web speed through the nip region”. This recitation should read -- moving a substantially continuous target web having a machine direction, wherein the step of moving the web includes moving the web at a web speed through the nip region –.
Claim 20 recites, “further comprising the step”. This recitation should read – further comprising a step –.
Claim 20 recites, “the moving web”. This recitation should read – the web – to avoid adding the new descriptor ‘moving’ to the name of the already introduced web.
Claim 21 recites, “the step of providing a lubricant”. This recitation should read – the step of providing the lubricant –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a retaining member” as recited in claim 1 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retaining” and “shaped to retain the knife or anvil member”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “shaped” does not describe any particular shape of the retaining member that allows the member to perform a retaining function – every 
“a retaining member” as recited in claim 8 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retaining” – i.e., in order to be considered as a ‘retaining member’, the member must perform a retaining function such that a ‘retaining member’ is interpreted the same as a ‘member for retaining’; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the recitation “having a plenum for receiving a quantity of lubricant” is not a structure sufficient for performing any retaining function); and
“at least one anvil retention assembly” as recited in claim 18 (first, “assembly” is a generic placeholder for “means” because ‘assembly’ does not indicate any particular structure; second, the generic placeholder is modified by the functional language “anvil retention” – i.e., in order to be considered as an ‘anvil retention assembly’, the assembly must perform an anvil retention function such that an ‘anvil retention assembly’ is interpreted the same as an ‘assembly for retention of an anvil’; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the recitations of the assembly comprising a plenum and a comb do not describe any structure sufficient for performing the required retaining function).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a lubrication fluid” at line 1, “a quantity of lubricant” at line 4, “a lubricant” at line 6, and a second recitation of “a lubricant” also at line 6.  Claim 1 is indefinite due to the multiple recitations related to the lubricant. For example, it is unclear whether each of “a quantity of lubricant” at line 4, “a lubricant” at line 6, and a second recitation of “a lubricant” also at line 6 must be a fluid as required by the recitation of “a lubrication fluid” at line 1. Additionally, it is unclear whether double inclusion of a lubricant is required. The present specification suggests that a single lubricant is required. 
	Claim 1 at lines 1-2 recites, “A lubrication system for supplying a lubrication fluid to a perforating device for imparting a plurality of perforations to a tissue web”. The body of the claim then recites, “a knife member” and “an anvil member”. Claim 1 is indefinite because it is unclear whether the perforating device is being claimed. On the one hand, the recitation “for supplying a lubrication fluid to a perforating device” suggests that the perforating device is not being claimed, but is instead being introduced to describe an environment in which the claimed lubrication system is usable. On the other hand, the body of the claim expressly requires “a knife member” and “an anvil member”, which members are features of the perforating device as disclosed. Thus, it is unclear whether the perforating device is required or not. If the lubrication system does not include the perforating device as suggested by the preamble, it is unclear in view of the present disclosure how the perforating device can include the knife member and the anvil member as required by the claim. For examination purposes, the examiner considers the claimed lubrication system to require the knife member and anvil member.
	The term “substantially” in claim 2 (see the phrase “substantially similar shape and volume”) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard for determining what is “a substantially similar shape and volume” is not specified in the present specification. Indeed, the Applicant uses the term “substantially” in a very broad manner (see, e.g., the anvil roll “140” shown in Fig. 1 being described as “substantially” circular in cross section at page 8, lines 9-10). If the anvil roll “140” is ‘substantially’ circular, then the metes and bounds of what is encompassed by “substantially similar” in claim 2 is unclear.
To the extent that claim 1 introduces more than one lubricant, claim 5 is indefinite because it is unclear what lubricant is being described by the recitation of “the lubricant”. 
Claim 8 recites, “a lubrication fluid” at line 1, “a quantity of lubricant” at line 4, “a lubricant” at line 6, and a second recitation of “a lubricant” also at line 6.  Claim 8 is indefinite due to the multiple recitations related to the lubricant. For example, it is unclear whether each of “a quantity of lubricant” at line 4, “a lubricant” at line 6, and a second recitation of “a lubricant” also at line 6 must be a fluid as required by the recitation of “a lubrication fluid” at line 1. Additionally, it is unclear whether double inclusion of a lubricant is required. The present specification suggests that a single lubricant is required. However, the claim appears to introduce a variety of lubricants. As a result, the intended number of lubricants is unclear. For examination purposes, the examiner understand claim 8 to require a single lubricant.
	Claim 8 at lines 1-2 recites, “A lubrication system for supplying a lubrication fluid to a perforating device for imparting a plurality of perforations to a tissue web”. The body of the claim then recites, “a rotating knife roll having at least one knife disposed thereon” and “an anvil roll”. Claim 8 is indefinite because it is unclear whether the perforating device is being claimed. On the one hand, the recitation “for supplying a lubrication fluid to a perforating device” suggests that the perforating device is not being claimed, but is instead being introduced to describe an environment in which the claimed lubrication system is usable. On the other hand, the body of the claim expressly requires “a rotating knife roll having at least one knife disposed thereon” and “an anvil roll”, which members are features of the perforating device as disclosed. Thus, it is unclear whether the perforating device is required or not. If the lubrication system does not include the perforating device as suggested by the preamble, it is unclear in view of the present disclosure how the perforating device can include “a rotating knife roll having at least one knife disposed thereon” and “an anvil roll” as required by the claim. For examination .
	The term “substantially” in claim 9 (see the phrase “substantially similar shape and volume”) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard for determining what is “a substantially similar shape and volume” is not specified in the present specification. Indeed, the Applicant uses the term “substantially” in a very broad manner (see, e.g., the anvil roll “140” shown in Fig. 1 being described as “substantially” circular in cross section at page 8, lines 9-10). If the anvil roll “140” is ‘substantially’ circular, then the metes and bounds of what is encompassed by “substantially similar” in claim 9 is unclear.
	Claim 14 recites, “the anvil roll further comprises a shaft and the anvil roll is rotatable about the shaft”. This recitation is indefinite. If the anvil roll includes the shaft, how can the anvil roll rotate about the shaft? After all, the shaft is part of the anvil roll as is expressly required by the claim. Does the shaft rotate about itself? Does claim 14 encompass the anvil roll including a cylinder, where the cylinder rotates about a fixed shaft? Or, does claim 14 require that if the anvil roll includes a cylinder, the cylinder includes a shaft so that the cylinder and shaft rotate together?
Claim 18 recites, “a lubricant” at line 1, “a quantity of lubricant” at paragraph b., and “a lubricant” at paragraph e.  Claim 18 is indefinite due to the multiple recitations related to the lubricant. For example, it is unclear whether the lubricant provided to the anvil retention assembly in paragraph e. must be the same lubricant received by the plenum in paragraph b. As another example, the recitation of “the lubricant” in paragraph f. is unclear because this lubricant could be either of the lubricant received by the plenum in paragraph b. or the lubricant provided to the anvil retention assembly in paragraph e. For examination purposes, the examiner understand claim 18 to require a single lubricant.
h. recites, “a rotating knife” and “the knife”. These recitations are indefinite because paragraph a. already introduces “at least one knife”. It is unclear whether “a rotating knife” and/or “the knife” refers to one of the previously introduced “at least one knife”, or whether “a rotating knife” intends to introduce a new knife. If the former is intended, the recitation of “a rotating knife” should be amended to refer to “the” knife. Likewise, the recitation of “the knife” at paragraph h. should better indicate whether this recitation refers to the “at least one knife” or the “rotating knife”.  For examination purposes, the examiner considers the rotating knife and the knife to be the same structure.
	Claim 19 recites a step of moving “a substantially continuous target web”. The term “substantially” this recitation is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The standard for determining what is “substantially continuous” is not specified in the present specification. Indeed, the Applicant uses the term “substantially” in a very broad manner (see, e.g., the anvil roll “140” shown in Fig. 1 being described as “substantially” circular in cross section at page 8, lines 9-10). If the anvil roll “140” is ‘substantially’ circular, then the metes and bounds of what is encompassed by “substantially continuous” in claim 19 is unclear.
To the extent that claim 18 requires more than one lubricant, claim 21 is indefinite because it is unclear which lubricant is referred to by “the lubricant”.
	Claim 22 recites, “a plenum” and “a plurality of comb channels”. These recitations are indefinite because it is unclear whether double inclusion of these structures is intended. Claim 18 already introduces each of “a plenum” and “a plurality of comb channels”. If double inclusion is not intended, claim 22 should refer to “the plenum” and “the plurality of comb channels”. If double inclusion is intended, the examiner suggests reciting a name such as ‘second’ to better signify double inclusion. For .
Allowable Subject Matter
Claims 1-14 and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: Claim 1 requires “a lubrication device comprising a retaining member shaped to retain the knife or the anvil member, a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels, wherein the plenum and the plurality of comb channels are in fluid communication with one another; a receptacle for storing and dispensing a lubricant to the lubrication device”; claim 8 requires “an anvil roll having an anvil retention assembly comprising a retaining member having a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels, wherein the plenum and the plurality of comb channels are in fluid communication with one another; an anvil retained by Page 2 of 5K-C Docket No. 65079218US03Amendment dated 04/26/2021the anvil retention assembly; a receptacle for storing and dispensing a lubricant”; and claim 18 requires “b. providing an anvil roll having at least one anvil retention assembly disposed thereon, the at least one anvil retention assembly comprising a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels in fluid communication with the plenum; c. retaining an anvil in the at least one anvil retention assembly; … e. providing a lubricant to the anvil retention assembly; Page 3 of 5K-C Docket No. 65079218US03Amendment dated 04/26/2021f. distributing the lubricant to at least a portion of the at least one anvil to provide a lubricated anvil”. No known reference teaches or suggests any of these features, at least in combination with the remainder of features recited in the respective one of claims 1, 8, and 18.
US Pub. No. 2016/0250079 A1 to Wada teaches an anvil roller 3 having a lubrication system where a coolant is provided via a pipe 27 (see Fig. 1). The roller 3 includes flowing parts 3e that are through which the coolant flows following a path j (see Fig. 4). Wada fails to disclose a retaining member shaped to retain the knife that comprises a comb having a plurality of comb channels, where the comb channels are in fluid communication with a plenum that receives a quantity of lubricant as required by claim 1; an anvil retention assembly comprising  a retaining member having a plenum for receiving a  quantity of lubricant and a comb having a plurality of comb channels, wherein the plenum and the plurality of comb channels are in fluid communication with one another as required by claim 8; or providing an anvil roll having at least one anvil retention assembly disposed thereon, the at least one anvil retention assembly comprising a plenum for receiving a quantity of lubricant and a comb having a plurality of comb channels in fluid communication with the plenum, retaining an anvil in the at least one anvil retention assembly, as required by claim 18.
EP 2 641 582 A1 to Hexal AG teaches a cylinder 11 having cutting edges 12. The cylinder also includes nozzles 60, which nozzles 60 direct fluid in the directions of respective cutting edges 12. The nozzles 60 are not part of any retaining member and/or any anvil retention assembly. Hexal thus fails to 
US Pat. No. 9,862,112 B2 to McCabe et al. at Fig. 13 teaches an anvil roller 501 having an anvil surface 503, where the anvil surface 503 is heated or cooled by fluid through fluid supply lines 517. However, the lubrication system of McCabe fails to disclose features of each of claims 1, 8, and 18, including at least a comb having a plurality of comb channels as required by each of those claims.
US Pat. No. 9,381,661 B2 to Ingole et al. discloses a lubrication system where a roller 22 is adjacent a drum 26, which drum 26 carries a knife blade 24. The roller 22 applies lubrication to the knife blade 24 by rotating into contact therewith. However, the lubrication system of Ingole fails to disclose features of each of claims 1, 8, and 18, including at least a comb having a plurality of comb channels as required by each of those claims.
US Pub. No. 2017/0252839 A1 to Donisi et al. discloses a lubrication system where passages 3 extend through a disk body 11 and where the passages 3 have openings 3, some of which openings 3 are adjacent cutting inserts 2. However, the lubrication system of Donisi fails to disclose features of each of claims 1, 8, and 18, including at least a comb having a plurality of comb channels as required by each of those claims.
US Pat. No. 4,896,708 to Dietz discloses a saw blade 15 having channels 33 that supply a fluid to a hollow space 34, where the hollow space 34 is open adjacent teeth 16 as can be seen in Figs. 4 and 5. However, the lubrication system of Dietz fails to disclose features of each of claims 1, 8, and 18, including at least a comb having a plurality of comb channels as required by each of those claims.
US Pat. No. 5,894,775 to Brash et al. teaches a slitting assembly 10 where a shaft 50, where the shaft 50 has a bore 54, the bore 54 receiving fluid from a source 72. However, the lubrication system of Brash fails to disclose features of each of claims 1, 8, and 18, including at least a comb having a plurality of comb channels as required by each of those claims.
US Pat. No. 8,240,236 B2 to Benz discloses a lubrication system for a band saw. Benz does not teach an anvil member and a retaining member as required by claim 1; a knife roll, an anvil roll, and a retaining member as required by claim 8; or a rotating knife roll, an anvil roll, and retaining an anvil in the at least one anvil retention assembly as required by claim 18.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724